NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 LEIGHTON LIONELL WARD, Appellant.

                             No. 1 CA-CR 18-0629
                               FILED 2-27-2020


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201700817
              The Honorable Richard D. Lambert, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Eliza Ybarra
Counsel for Appellee

Mohave County Legal Advocate, Kingman
By Jill L. Evans, Aaron Michael Demke
Counsel for Appellant
                            STATE v. WARD
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Joshua Rogers1 delivered the decision of the Court, in which Acting
Presiding Judge David D. Weinzweig and Judge Peter B. Swann joined.


R O G E R S, Judge:

¶1            Leighton Lionell Ward appeals his convictions and sentences
for two counts of fraudulent schemes and artifices, one count of theft, eight
counts of forgery, four counts of preparing false documents for filing, and
three counts of recording a false document.

             FACTS2 AND PROCEDURAL BACKGROUND

¶2             Ward, who refers to himself as “[F]ull colon Leighton hyphen
Lionell colon Ward[,]” specializes in grammar syntax, which he applies to
contracts and other documents to correct their false and misleading
statements. He does so, he claims, by assigning numerical values to the
documents’ text and extracting the code. The result, according to Ward, is
that the documents’ grammar becomes “mathematically correct,” thus
illustrating that the uncorrected documents have no legal effect. Ward
offers his services to clients, promising to correct documents such as deeds
of trust, which he then uses as “forensic evidence of [fraud]” to support
lawsuits he files against lenders in a fictitious Federal Postal Court
(“FPC”).3 There, he obtains final default judgments, which he forwards to
the Department of Justice and other federal agencies for enforcement.




1      The Honorable Joshua Rogers, Judge of the Arizona Superior Court,
has been authorized to sit in this matter pursuant to Article VI, Section 3 of
the Arizona Constitution.

2      Upon review, we view the facts in the light most favorable to
sustaining the jury’s verdicts and resolve all inferences against Ward. State
v. Payne, 233 Ariz. 484, 509, ¶ 93 (2013).

3      According to Ward, the FPC “handles cases specifically in regarding
to the laws of grammar. [I]t’s a foreign court.” Ward claims he is the
appointed clerk of the FPC.


                                      2
                            STATE v. WARD
                           Decision of the Court

¶3             The Murphys, a married couple, were experiencing financial
difficulties when Ward sent them a letter explaining he could erase their
home mortgage and obtain $12,000,000 from the government for them. The
Murphys paid Ward $3,295 and sent him “mortgage papers and . . . the
deed of trust to the property.” After the Murphys received notice from the
Department of Justice denying their claim because it “is incomprehensible
in its use of an unintelligible syntax language[,]” Ward told the Murphys,
“[A]ll is well.” The Murphys demanded a refund based on Ward’s “100
percent money back guarantee,” which Ward did not honor.

¶4              Meanwhile, Tony Kovacevic and his business partner Waylon
Gates purchased a home at a trustee sale. They then commenced an
eviction action in justice court against the home’s previous owners who
remained in the home as tenants. The tenants and Ward were friends.
Ward informed Kovacevik that “no one is touching [the tenants’] property
. . . . What [the lender/trustee] and the attorneys have done to you and my
long-time high school friend [tenant] pisses me off to no end.” Ward
clouded the home’s title by filing, on different dates, numerous “syntaxed”
documents with the county.

¶5             Ward also obtained a copy of the loyalty oath signed by the
justice of the peace who initially presided over the eviction action. Ward
made several corrections to the oath: he stamped it with an FPC filing
stamp, “syntaxed” it, and he provided a website address to view a
“FRAUDULENT-DUTY-JUDGES-OATH-VIDEO” that illustrated how he
“syntaxed” the oath. Ward also printed the justice of the peace’s home
address on the first page and mailed her a copy. Ward recorded the revised
oath with the county.

¶6            The State charged Ward with 19 offenses, alleging groups of
them were committed on five separate dates. The jury found him guilty of
two counts of fraudulent schemes and artifices, one count of theft, eight
counts of forgery, four counts of preparing false documents for filing, and
three counts of recording a false document, but not guilty of one count of
deceptive business practices (Count 3). The trial court sentenced Ward to
time served for the three misdemeanor counts of recording a false
document (Counts 8, 12, and 16).

¶7            As for the remaining counts, the court ordered as follows:
Count 1, fraudulent schemes and artifices and Count 2, theft, (Group 1) to
be served concurrently; Count 4, fraudulent schemes and artifices, Count 5,
forgery, Count 6, forgery, and Count 7, preparing false documents for
filing, (Group 2) to be served concurrently to each other, but consecutive to


                                     3
                            STATE v. WARD
                           Decision of the Court

Group 1; Count 9, forgery, Count 10, forgery, and Count 11, preparing false
documents for filing, (Group 3) to be served concurrently to each other, but
consecutive to Group 2; Count 13, forgery, Count 14, forgery, and Count 15,
preparing false documents for filing, (Group 4) to be served concurrently to
each other, but consecutive to Group 3; and Count 17, forgery, Count 18,
forgery, and Count 19, preparing false documents for filing, (Group 5) to be
served concurrently to each other, but consecutive to Group 4. Based on
the multiple offenses not committed on the same occasion, the trial court
found Ward was a category 1 repetitive offender for Group 2 and a category
2 repetitive offender for Groups 3 through 5. Considered together, Ward’s
prison terms total 23.5 years. Ward appeals.

                               DISCUSSION

I.     THE TRIAL COURT DID NOT VIOLATE WARD’S RIGHT TO
       REPRESENT HIMSELF.

¶8            At his initial appearance and arraignment, Ward waived his
right to counsel. Seven months later, the trial court granted the State’s
motion to revoke Ward’s self-representation, and the court appointed
counsel. Ward argues the court thereby violated his right to represent
himself. We review for abuse of discretion. State v. Gomez, 231 Ariz. 219,
222, ¶ 8 (2012).

¶9             “The right to counsel under both the United States and
Arizona Constitutions includes an accused’s right to proceed without
counsel and represent himself, . . . but only so long as the defendant is able
and willing to abide by the rules of procedure and courtroom protocol.” Id.
at ¶ 8 (internal citations and quotation marks omitted).

¶10            The record reveals that during the seven months Ward
represented himself he repeatedly ignored the trial court’s admonishments
to communicate in a comprehensible fashion. Instead of complying with
the court’s orders, Ward persisted to use his “syntax” language in
numerous unintelligible “kites” to the court and in making meaningless
oral arguments, and he otherwise continued to disrupt proceedings. Ward
also failed to cooperate with mental health experts appointed by the court
to determine his competency to stand trial.4 See Ariz. R. Crim. P. 11.
Because of Ward’s disruptive behavior, the court did not abuse its
discretion in revoking his self-representation and appointing counsel. See

4     According to the record, Ward communicates in standard English
when it benefits himself to do so.



                                      4
                            STATE v. WARD
                           Decision of the Court

Gomez, 231 Ariz. at 223, ¶ 15 (noting trial court “may terminate
self-representation by a defendant who deliberately engages in serious and
obstructionist misconduct”) (quoting Faretta v. California, 422 U.S. 806, 834
n. 46 (1975)).

II.    SUFFICIENT EVIDENCE SUPPORTS WARD’S CONVICTION OF
       FRAUDULENT SCHEMES AND ARTIFICES (COUNT 4).

¶11            Ward challenges the sufficiency of evidence supporting one
of his convictions for fraudulent schemes and artifices (Count 4).
Specifically, Ward argues there was insufficient evidence that he received a
benefit by filing documents related to the eviction action in justice court.5

¶12           We review a claim of insufficient evidence de novo. State v.
West, 226 Ariz. 559, 562, ¶ 15 (2011). Sufficient evidence may be direct or
circumstantial and “is such proof that reasonable persons could accept as
adequate” to “support a conclusion of defendant’s guilt beyond a
reasonable doubt.” State v. Borquez, 232 Ariz. 484, 487, ¶¶ 9, 11 (App. 2013).
“To set aside a jury verdict for insufficient evidence it must clearly appear
that upon no hypothesis whatever is there sufficient evidence to support
the conclusion reached by the jury.” State v. Arredondo, 155 Ariz. 314, 316
(1987). In evaluating the sufficiency of the evidence, we test the evidence
“against the statutorily required elements of the offense.” State v. Pena, 209
Ariz. 503, 505, ¶ 8 (App. 2005).

¶13            A person commits fraudulent schemes and artifices if he,
“pursuant to a scheme or artifice to defraud, knowingly obtains any benefit
by means of false or fraudulent pretenses, representations, promises or
material omissions[.]” A.R.S. § 13–2310 (emphasis added). “‘Benefit’
means anything of value or advantage, present or prospective.” A.R.S.
§ 13–105(3). The benefit obtained is, therefore, broadly defined and not
restricted to direct pecuniary gain. State v. Henry, 205 Ariz. 229, 233, ¶ 15
(App. 2003).

¶14             At a minimum, by clouding the title, Ward obtained a benefit
for his friends to live in the foreclosed home for three more months. Gates
testified that the tenants remained in the foreclosed home for three months
longer than a tenant typically does when the trustee sale involves property




5     At trial, Ward admitted he created and filed the documents
underlying Count 4 and the other charges.


                                      5
                            STATE v. WARD
                           Decision of the Court

with clear title.6 A reasonable jury could also conclude Ward’s obstruction
of the foreclosure process assuaged his anger resulting from his friends
losing their ownership of the home. See id. at 233, ¶ 13 (concluding a
defendant’s sexual gratification qualifies as a benefit under § 13–2310). We
therefore reject Ward’s assertion that insufficient evidence supports his
conviction for Count 4.

III.   THE TRIAL COURT DID NOT ADMIT EVIDENCE IN VIOLATION
       OF ARIZONA RULES OF EVIDENCE 403 AND 404(B).

¶15          Ward argues the trial court erred in allowing the State to
introduce evidence during rebuttal that showed Ward never succeeded in
obtaining money for clients via his “syntax grammar” scheme. Ward
contends the rebuttal evidence constituted improper other-act evidence
under Rule 404(b) that was also unduly prejudicial under Rule 403. Ward
did not object to the State’s evidence at trial; thus, we review for
fundamental error. State v. Escalante, 245 Ariz. 135, 140, ¶ 12 (2018).

¶16            Ward’s argument is without merit. He admitted at trial that
the State’s evidence was admissible to rebut his direct testimony that his
clients’ claims succeed, and the “correct sentence structure lawsuit[s]” “get
paid.” Because of Ward’s testimony, the State could properly introduce
rebuttal testimony by investigators who located several of Ward’s clients
locally and throughout the United States and found no one whose “claim”
resulted in a monetary settlement. See State v. Cook, 172 Ariz. 122, 124–25
(App. 1992) (upholding the admission of otherwise inadmissible testimony
when the defendant opened the door, making the evidence “highly relevant
and admissible,” and the testimony was “elicited solely for the purpose of
rebutting” the misimpression created by the defendant). No error,
fundamental or otherwise, occurred. See Escalante, 245 Ariz. at 142, ¶ 21
(first step in fundamental error review is determining whether error
occurred).

IV.    THE TRIAL COURT DID NOT ERR BY FAILING TO SUBMIT THE
       FINDING OF MULTIPLE OFFENSES NOT COMMITTED ON THE
       SAME OCCASION TO THE JURY.

¶17          Ward contends the trial court should have required the jury
to determine whether the groups of offenses relating to the five separate


6      We recognize that the terms “foreclosure” and “trustee sale”
technically refer to distinct legal transactions. Nevertheless, as the parties
did at trial, we use them interchangeably.


                                      6
                             STATE v. WARD
                            Decision of the Court

dates were not committed on the same occasion. Because the court did not
do so, Ward argues his sentences were improperly enhanced under the
repetitive offender statute. See A.R.S. § 13–703(A). Ward did not object to
the State’s pre-trial notice both that the offenses alleged in specific counts
were committed on occasions separate from the other offenses with
different dates and thus “there is no need for a specific finding by the jury
if inherent in the verdict.” Accordingly, Ward is not entitled to relief absent
fundamental error.

¶18            Although enhanced sentencing based on a defendant’s
multiple convictions generally requires a jury to find the offenses were
committed on different occasions, that specific finding is unnecessary if it
is inherent in the verdicts. State v. Flores, 236 Ariz. 33, 35, ¶ 5 (App. 2014).
Here, the indictment and the verdict forms listed the date for each offense.
Thus, by finding him guilty, the jury determined that each date Ward
committed offenses constituted an occasion different from the dates of the
other groups of offenses. See id. at 35–36, ¶¶ 7–9 (where verdict forms
indicate jury found defendant guilty of offenses “as alleged” in indictment,
which in turn specified different dates in each count, the jury implicitly
found the facts necessary to determine defendant committed the offenses
on separate occasions). We therefore find no error, let alone fundamental
error, in Ward’s enhanced sentences.7

V.     WARD’S SENTENCE DOES NOT VIOLATE THE PROHIBITION
       AGAINST MULTIPLE PUNISHMENTS.

¶19           Finally, Ward argues his sentence violates the prohibition
against double punishment. See A.R.S. § 13–116 (“An act or omission which
is made punishable in different ways by different sections of the laws may
be punished under both, but in no event may sentences be other than
concurrent.”). We reject this argument. The record reflects Ward received
concurrent sentences for those offenses committed on the same dates. The
trial court imposed consecutive sentences only for groups of offenses that
occurred on dates different from the other groups of offenses. Because the
offenses that were committed on different dates were separate acts, State v.



7      Ward concedes that his conviction on Count 4 was unnecessary to
“move Counts 9–19 (excluding the misdemeanors) into a category two
sentencing range.” We therefore need not address whether Count 4’s
allegation of a date range, rather than a specific date, somehow amounted
to fundamental error. See Escalante, 245 Ariz. at 142, ¶ 21 (defendant has
burden to establish fundamental error resulted in prejudice).


                                       7
                              STATE v. WARD
                             Decision of the Court

Bush, 244 Ariz. 575, 596, ¶ 92 (2018), A.R.S. § 13–116 does not apply to
require concurrent sentences.

¶20            Alternatively, Ward argues Count 4 alleges a date range that
includes the specific dates alleged in Counts 5-19, and thus his sentences for
Count 4-19 should run concurrently. Inconsistently, Ward also argues
Count 4’s sentence should run concurrently with the sentences imposed for
Groups 3, 4, and 5 (i.e., Counts 9-19). Ward does not properly develop this
argument, nor does he provide supporting authority; thus, we refuse to
address it. See State v. Moody, 208 Ariz. 424, 452, ¶ 101 n. 9 (2004) (“In
Arizona, opening briefs must present significant arguments, supported by
authority, setting forth an appellant’s position on the issues raised.”)
(quoting State v. Carver, 160 Ariz. 167, 175 (1989)); State v. Sanchez, 200 Ariz.
163, 166, ¶ 8 (App. 2001) (issue waived because defendant failed to develop
argument in opening brief).

                                CONCLUSION

¶21           Ward’s convictions and sentences are affirmed.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         8